Citation Nr: 1022783	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-15 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD) and 
major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs Regional Office in 
Portland, Oregon.  

During the pendency of this appeal, the Veteran moved to 
Idaho to the jurisdiction of the Boise RO.  Despite a later 
move to Montana, the Veteran asked that the claims file 
remain under the jurisdiction of the Boise RO until a 
decision on this PTSD claim has been completed.

The Veteran originally filed a claim of entitlement to 
service connection for PTSD.  However, the medical evidence 
of record indicates that the Veteran has also been diagnosed 
with major depression.  Although not claimed by the Veteran, 
the Board is expanding his original claim to include all 
acquired psychiatric disorders.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) [a claimant without medical expertise 
cannot be expected to precisely delineate the diagnosis of 
his mental illness; he filed a claim for the affliction his 
mental condition, whatever it is, causes him].


FINDINGS OF FACT

1.  There is no evidence of an acquired psychiatric disorder 
during military service, or within one year after service, 
and no competent evidence linking the Veteran's current 
psychiatric disorder with his period of service.

2.  A diagnosis of PTSD based upon verified or corroborated 
stressors is not of record.




CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder to 
include PTSD and major depression is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that an acquired psychiatric disorder to 
include PTSD and major depression is related to his service 
in the United States Marine Corps from July 1970 to December 
1972.  Specifically, he contends that he was the victim of a 
personal assault during service and that the trauma 
associated with that event has resulted in his current 
psychiatric problems.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   
In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).

The provisions of 38 C.F.R. § 3.304(f) provide, that if a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 38 C.F.R. § 3.304(f)(3).

Analysis

Service treatment records are negative for a psychiatric 
disorder.  Significantly, the Veteran's November 1972 
separation examination shows a normal psychiatric system.  
Service treatment records do show that the Veteran injured 
his left elbow when the vehicle he was driving in overturned 
in February 1972 and it was this injury that caused him to be 
medically separated from service in December 1972.  

The first evidence of psychiatric problems is dated in 2003, 
approximately 31 years after the Veteran's discharge from 
military service.  Specifically, the record indicates that 
the Veteran was given a provisional diagnosis of PTSD by a VA 
psychologist in March 2003.  A VA psychologist gave a 
confirmed diagnosis of severe and chronic PTSD in November 
2004 following the completion of a PTSD evaluation, as well 
as a diagnosis of episodically severe major depression.  
Since that time, the Veteran has consistently been diagnosed 
with PTSD, major depression, and substance abuse.  

The evidence, including the medals and commendations awarded 
to the Veteran, does not demonstrate that the Veteran was 
engaged in combat with the enemy, providing limited evidence 
against such a finding.  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1991); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Due to the Veteran's 
lack of combat indicated in the service records, or any other 
objective record, his testimony alone is insufficient proof 
of a claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  The Veteran has been 
diagnosed with PTSD due to an in-service stressor that has 
not been verified.  The Veteran has submitted testimony 
containing information regarding incidents he allegedly 
participated in or witnessed in service. 

In order to verify an alleged stressor, a claimant should 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

As noted above, the Veteran has cited in-service stressors.  
In an August 2003 VA treatment record, the Veteran referred 
to an accident while driving an all-terrain vehicle (ATV) up 
a ravine on Mount Fuji in Japan that resulted in severe 
injuries to his arm in early 1972.  The Veteran briefly 
mentioned the ATV accident in a January 2005 stressor 
statement.  However, the Veteran never again cited the ATV 
accident as a stressor for PTSD.  Indeed, following a VA 
psychiatric examination in April 2005, the examiner submitted 
an opinion in August 2005 that the Veteran's PTSD is not due 
to the ATV accident.  The April 2005 VA examination is silent 
for any mention of the vehicle accident as a claimed stressor 
by the Veteran.  Therefore, it is not verified as a stressor 
upon which a diagnosis of PTSD can be based.  

The Veteran also, on only one occasion, cited as a stressor 
being horrified by burn victims being treated at the hospital 
at Camp Zama while he was admitted there for his ATV accident 
injuries.  The Veteran cited this incident in the August 2003 
VA treatment record and never referred to it again, including 
during the April 2005 VA examination.  It is also not 
verified as a stressor upon which his diagnosis of PTSD is 
based.

The Veteran has also cited in-service stressors of personal 
assault.  The Veteran cites meeting another Marine while on 
mess duty or guard duty and having drinks with the man at a 
bar.  He reported that he followed the other Marine to a room 
above the bar for more drink, where he was then assaulted.  

The statements about this claimed incident are not 
consistent.  In the August 2003 VA treatment record, he 
reported a "bright flash" upon entering the room, a detail 
that did not appear in further reports of the incident.  

In the August 2003 record, he reported being "grabbed from 
behind" and "slammed to the ground", while in a January 
2005 statement he reported being "pulled to the floor", and 
in a November 2004 PTSD evaluation he reported being hit with 
"someone's body weight and knocked on his back to the 
floor".  

In the August 2003 treatment record, he stated that a bottle 
of alcohol was put in his mouth and he was forced to drink.  
In the January 2005 statement he reported having a sack 
pulled over his head, a hole being cut in the bag with a 
knife, pills stuffed into his mouth, followed by a bottle of 
corn whiskey.  In the November 2004 PTSD evaluation, it was a 
burlap sack placed over his head while he was "being hit on 
the side of the face", and he believed his head was "nailed 
down because of the pounding".

In one report, the Veteran's clothes were gone and he ran out 
to the street nude, while in others he found his clothing 
tossed to the side and got dressed before leaving the room.  
In one report, the Veteran woke to find that he had "puked 
all over" himself, and in others there is no mention of 
vomit.  The details are different in each report of the 
claimed assault.

The Veteran reported that after the assault, he woke up and 
ran to find friends in his unit who then brought him to a 
club for coffee and food.  He claims that he "harassed" the 
security guard outside the club and was followed inside by 
shore patrol.  In some reports, the security guard is 
Filipino and in others he is not described as any particular 
ethnicity.  The Veteran reported that he refused to give his 
liberty card to the shore patrolman and hit the man.  In some 
reports, the shore patrolman is black, and in some reports 
the Veteran made racist remarks before starting a fight with 
the patrolman.  The Veteran reported being hit in the face 
with a billy club or night stick and being taken in for 
"office hours" for his behavior.  In some reports, the 
Veteran remembers the case being dismissed, while in others 
he reported that he woke up the next day in his company's 
office and was told about the case's dismissal by his 
friends.

The Veteran did not report the behavior of any of the 
offending individuals to law enforcement authorities, and he 
did not seek medical or mental health attention after these 
alleged incidents.  From the various descriptions of the 
incidents, it would appear that the Veteran would have needed 
medical attention for his wounds, however he did not seek it.  
There is a September 1971 service dental record indicating a 
"swollen right mandible from run-on", with X-rays negative 
for fracture.  There is no further detail about the "run-
on", and this report contradicts the Veteran's report that 
the cartilage in his jaw was "crushed" by the night stick.

Additionally, the service personnel records contain no 
psychiatric complaints that might lend evidentiary support to 
the Veteran's claimed stressors.  The service records do not 
indicate any requests for a transfer to another military duty 
assignment.  Indeed, the service records indicate 
consistently excellent performance reviews with no behavioral 
changes or negative reports.  The Veteran has stated that he 
was given "office hours" on three occasions, but there is 
no indication of such infractions in his service personnel 
records.

Evidence reflecting behavior changes in the Veteran may also 
corroborate an alleged stressor.  There is, however, no 
indication in the service personnel records that the 
Veteran's behavior changed adversely in response to his 
claimed stressors.  There are no indications in the service 
records of any behavioral changes in response to the claimed 
stressors.

The details in the Veteran's descriptions of the alleged 
assaults changed in each statement he submitted, undermining 
the Veteran's credibility.  Furthermore, there has been no 
corroborating evidence supporting the Veteran's allegations 
further undermining his credibility.  The statements he has 
made to his doctors, and the statements he has made during 
treatment, lack credibility.  Based on this finding, medical 
opinions that support the Veteran's claim based on these 
statements have limited probative value.  

The Board has reviewed the Veteran's statements and must find 
that they provide, overall, evidence against his own claim.  
Simply stated, the Veteran is not always an accurate 
historian regarding events during service.  For example, he 
has reported on more than one occasion that he served in 
combat in Vietnam, although he later reported that he "never 
set foot" in Vietnam.

Additionally, although the Veteran alleges a personal assault 
related stressor, his service records, DD Form 214, and other 
submitted evidence do not reflect any behavioral changes that 
might corroborate the alleged incidents.  In sum, the Veteran 
has provided insufficient evidence for corroboration of any 
of the claimed in-service stressors.  

While the Veteran's ATV accident is not in dispute, it is not 
confirmed as a stressor for PTSD.  The Veteran was afforded a 
VA examination in April 2005, at which time he was diagnosed 
with PTSD with associated depression, chronic and severe.  In 
an August 2005 addendum, the examiner opined that the 
Veteran's PTSD "is due to the alleged assault because his 
nightmares and intrusive recollections focus on this issue 
and not another issue such as the all-terrain vehicle 
accident."  Additionally, the VA examiner was unable to 
locate any markers in the service records indicating any 
behavioral changes or alternative evidence to substantiate 
that he was sexually assaulted in service.

The PTSD claim is therefore denied on several grounds.  Most 
importantly, the Veteran lacks a PTSD diagnosis based upon 
verified stressors.  The in-service stressors described by 
the Veteran are not capable of verification, and there is 
insufficient evidence to demonstrate that the Veteran 
suffered a personal assault in service that caused PTSD.  In 
essence, the record does not confirm the Veteran's stressors 
as cited and the Board can think of no basis on which it 
could confirm such stressors as described by the Veteran. 

The Board also finds that the preponderance of the evidence 
is against service connection for an acquired psychiatric 
disorder other than PTSD.  First, there is no evidence of a 
psychiatric disorder during military service or within one 
year after service.  As above, the Veteran's November 1972 
separation examination report showed a normal psychiatric 
system.  Furthermore, there is no evidence of a psychiatric 
disorder until at least 2003, approximately 31 years after 
service.  Such a lapse of time is a factor for consideration 
in deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Additionally, there 
is no medical evidence in the record that links any current 
psychiatric disorder other than PTSD to an incident of the 
Veteran's active military service.  As above, the psychiatric 
reports of record relate the Veteran's PTSD to a non-
verifiable alleged personal assault.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for an acquired psychiatric disorder 
to include PTSD and major depression.  As the evidence is not 
in relative equipoise, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102



Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Substantially compliant notice was sent in October 2004 and 
March 2006 letters and the claim was readjudicated in an 
April 2007 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a VA 
psychiatric examination, obtained medical opinions as to the 
etiology of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.




ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD and major depression is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


